Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/812,762 TRACK SYSTEM HAVING A ROLLING MEMBER filed on 3/9/2020.  Claims 1-3, 5,-7, 11-19 and 21-25 are allowed.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regards to claims 1 and 25, the applicant has argued that the Jacobs device does not teach a rolling member rotatably connected to a body to facilitate movement of the support member along a track; wherein the rolling member includes a grooved configuration to limit movement of the support member relative to the track in a Y-direction; the rolling member includes a groove configured to engage a protrusion or ridge of the track; and the rolling member includes a first portion and a second portion separated in an axial direction of the rolling member by the groove. This argument is persuasive. 
With regards to claim 14, the prior art does not teach the support member includes an engagement portion configured to engage the second track to adjust and lock a position of the support member relative to the track assembly in a longitudinal direction of the track assembly in combination with a track system, having the support member including a track assembly, having the track; a second track; wherein the second track is disposed at least partially within the track; the support member is configured to roll along the track via the rolling member. 



Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/10/22